DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending and will be examined in the U.S. National stage application.    

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (“existing screw compressor”, ¶ 0026).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
					contour B (¶ 0050, line 1)
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			The dimensioned values associated with arrowheads that appear to have associated reference numerals/characters in Fig. 4 are not legible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Objections
The following claims are objected to because of the following informalities:  
		“and a polygon” (Claim 3, line 2) should be ‘or [[
		“the gas-supplement holes” (Claims 2, 6, 7, and 9) should be ‘the at least two gas-supplement holes’. 	  
	Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	SCREW COMPRESSOR HAVING SUPPLEMENTAL GAS-SUPPLEMENTAL CHANNEL

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US6331103 (Teraoka; issued on December 18, 2001) (TERAOKA).    
In reference to Claim 1, TERAOKA discloses:
		A screw compressor (title, Abstract, Figs. 1-12), comprising: 
			a body (intake casing 85 + disk 91 of silencer 11 + compressor casing 15, in combination, col. 7, line 49 and col. 8, line 17 and col. 6, line 53 and col. 7, lines 65-67), comprising a housing (15), in which a compression chamber (16) is provided, and 
			a gas-supplement channel (includes orifices 93(s), col. 7, line 66), disposed in the body (defined in 91), the gas-supplement channel having at least two gas-supplement holes (93, 93, 93, 93, …, each hole supplements the flow of gas received from the intake opening 89 to the compression chamber 16, col. 7, line 52, Fig. 5) communicated with the compression chamber (rotor chamber 16, col. 7, line 19).  
	In reference to Claim 2, TERAOKA further discloses that the gas-supplement holes (93, 93, 93, 93, …, Fig. 5) are disposed along an axial direction of the body (the length of the 93(s) is in the same axial direction as that of the body (85+91+14), this relationship is best seen in Fig. 4).  
.
 
Claims 1-3, 6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0058001 (Tang; published on March 8, 2012) (TANG).  
In reference to Claim 1, TANG discloses:
		A screw compressor (100, title, Abstract, Figs. 1-13), comprising: 
			a body (main body 20, ¶ 0028, lines 2 and 3, Fig. 12), comprising a housing (Fig. 12), in which a compression chamber (compression cavity, ¶ 0028, last three lines) is provided, and 
			a gas-supplement channel (includes a length of 10 within gas-vent base 50, ¶ 0028, lines 7-10), disposed in the body (20), the gas-supplement channel having at least two gas-supplement holes (at least one gas-supply hole 10 includes having two gas-supply holes as recited even though only one gas-supply hole 10 is shown in Fig. 12, claim 1, line 9) communicated with the compression chamber (compression cavity, ¶ 0028, last three lines).  
		In reference to Claim 2, TANG further discloses that the gas-supplement holes (at least one gas-supply hole 10 includes having two gas-supply holes as recited even though only one gas-supply hole 10 is shown in Fig. 12, claim 1, line 9) are disposed along an axial direction of the body (parallel with the shafts and axial length dispositions of the male rotor 30 and the female rotor 40 as shown in Fig. 12).  
	In reference to Claim 3, TANG also discloses that a shape of cross section of each gas-supplement hole (10(s) is a circle (claim 6, lines 1-3).

	In reference to Claim 8, TANG also discloses that a contour of the gas-supplement channel (bottom boundary 103, ¶ 0028, line 7, Figs. 5 and 12) is determined by a position of the male screw (30) and an exhaust channel (disposed in gas-vent base 50) of the screw compressor (100); and a distance from a center of each gas-supplement hole (10) disposed in an outer layer (outer portion of the screw compressor relative to the outer external surfaces of the male rotor 30) to a contour of the gas-supplement channel (such as 103 in Fig. 5) is a fixed value.  
	In reference to Claim 9, TANG further discloses that the body (20, Fig. 12) further comprises: an exhaust end bearing seat (50), provided at an end of the housing; wherein at least a first part of a length section of the gas-supplement channel (length of 10) is disposed in the exhaust end bearing seat (50, Fig. 12), and the gas-supplement holes are provided in the exhaust end bearing seat (the at least two holes would be defined in 50 in a similar fashion as the single 10 shown in Fig. 12).  
	In reference to Claim 11, TANG also discloses a refrigeration apparatus (“supplying gaseous refrigerating working medium” as described in ¶ 0007 in a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over TANG.
	In reference to Claim 4, TANG teaches at least two gas-supplemental holes along that have a radial dimension as shown above (see Figs. 7 and 12), but does not further teach a specific value attributed to this radial dimension.  A person of ordinary skill in the art (PHOSITA) would understand that a radial dimension of not less than 2 mm for a gas supplement hole can be attained by optimization with an understanding of the supply flow requirements relative to a number of gas-supplement holes needed along with the screw compressor’s application of need.   
	Thus, it would be obvious to the PHOSITA before the effective filing date of the invention to utilize the radial dimension of each gas-supplement hole as taught by TANG and further optimize this radial dimension to be not less than 2 mm dependent on the supply flow requirements of the screw compressor for at least the benefit of 
	In reference to Claim 5, TANG further teaches that a shape of cross section of each gas-supplement hole (10, 10, …., claim 1, line 9…at least one gas-supply hole) is a circle (claim 6, lines 1-3) having a diameter (circles inherently have diameters).  TANG does not explicitly describe that the diameter is 5 mm.  The PHOSITA would understand that a diameter of 5 mm for each of the gas supplement holes can be attained by optimization with an understanding of the supply flow requirements relative to a number of gas-supplement holes needed along with the screw compressor’s application of need.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize each circular gas supplement hole as taught by TANG and optimize its diameter to be specifically 5 mm dependent on the supply flow requirements of the screw compressor for at least the benefit of ensuring gaseous refrigerating working medium is supplied to the compressor cavity through the gas-supplement holes in a shorter time that reduces potential backflow of airflow as expressly described by TANG (¶ 0007).   
	In reference to Claim 7, TANG further teaches that at least three gas-supplement holes (at least one gas-supply hole includes an embodiment of TANG that has three (3) gas supplement holes) and TANG teaches the formation of one hole (10) along an arc which is concentric with the male screw (30, see Figs. 12 and 13).  While TANG does not explicitly show by a figure representation a three gas-supply hole configuration in a 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize three gas-supply holes as taught by TANG and further arrange the three holes at least within the area footprint of the single gas supply hole 10 along the arc which is concentric with the male screw (i.e., which is also taught by TANG in ¶ 0029) at least for the benefit of providing an alternate way to provide a gas-supply hole arrangement within the screw compressor that is effective to supply extra gas for compression within the screw compressor in a shorter time or reducing backflow of airflow as expressly described by TANG (¶ 0007 of TANG).   	


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TANG in view of US2016/0265529 (Branch et al.; published on September 15, 2016 (BRANCH). 
	In reference to Claim 10, TANG teaches a screw compressor of Claim 1 (see the rejection of Claim 1 above).  TANG does not explicitly call out that the screw compressor is further utilized as part of an air conditioning apparatus.  BRANCH teaches that screw compressors can be utilized in air conditioning systems (¶ 0001).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the screw compressor of TANG in an air conditioning system/air conditioning apparatus as taught by BRANCH for at least the benefit of utilizing TANG’s screw compressor in other commercially viable compressor applications. 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.   US9151292 and JP2008-297996A each show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday March 15, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746